Case 2:12-md-02311-SFC-RSW
              Case: 18-1776 ECF
                            Document:
                                No. 2063
                                      28-1filedFiled:
                                                06/25/20
                                                      06/25/2020
                                                            PageID.38012
                                                                  Page: 1 Page 1 of 3(1 of 3)




                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                 100 EAST FIFTH STREET, ROOM 540
      Deborah S. Hunt           POTTER STEWART U.S. COURTHOUSE          Tel. (513) 564-7000
          Clerk                     CINCINNATI, OHIO 45202-3988        www.ca6.uscourts.gov




                                                Filed: June 25, 2020




   Ms. Rachel Susan Brass
   Gibson Dunn
   555 Mission Street
   Suite 3000
   San Francisco, CA 94105-0921

   Steven F. Cherry
   Wilmer, Cutler, Pickering, Hale and Dorr
   1875 Pennsylvania Avenue, N.W.
   Washington, DC 20006

   Mr. David P. Donovan
   Wilmer, Cutler, Pickering, Hale and Dorr
   1875 Pennsylvania Avenue, N.W.
   Washington, DC 20006

   Mr. David H. Fink
   Fink Bressack
   38500 Woodward Avenue
   Suite 350
   Bloomfield Hills, MI 48304

   Mr. Nathan Joshua Fink
   Fink & Associates Law
   38500 Woodward Avenue
   Suite 350
   Bloomfield Hills, MI 48304

   Mr. George A. Nicoud III
   Gibson Dunn
   555 Mission Street
   Suite 3000
   San Francisco, CA 94105-0921
Case 2:12-md-02311-SFC-RSW
              Case: 18-1776 ECF
                            Document:
                                No. 2063
                                      28-1filedFiled:
                                                06/25/20
                                                      06/25/2020
                                                            PageID.38013
                                                                  Page: 2 Page 2 of 3(2 of 3)




                    Re: Case No. 18-1776, All European Auto Supply, Inc., et al v. DENSO Corp., et al
                        Originating Case No. : 2:12-md-02311 : 2:13-cv-02301 : 2:15-cv-11829

   Dear Counsel,

     The Court issued the enclosed Order today in this case.

                                                  Sincerely yours,

                                                  s/Bryant L. Crutcher
                                                  Case Manager
                                                  Direct Dial No. 513-564-7013

   cc: Mr. David J. Weaver

   Enclosure
Case 2:12-md-02311-SFC-RSW
              Case: 18-1776 ECF
                            Document:
                                No. 2063
                                      28-2filedFiled:
                                                06/25/20
                                                      06/25/2020
                                                            PageID.38014
                                                                  Page: 1 Page 3 of 3(3 of 3)



                                                  Case No. 18-1776

                                  UNITED STATES COURT OF APPEALS
                                       FOR THE SIXTH CIRCUIT

                                                        ORDER

   In re: AUTOMOTIVE PARTS
   ANTITRUST LITIGATION
   -----------------------------------------------------------


      Upon sua sponte consideration,

      The parties are directed to file a status report with the court within sixty days of this order and

   every sixty days thereafter setting forth the status of the proceedings on remand. The first status

   report is due 08/26/2020.



                                                             ENTERED PURSUANT TO RULE 45(a),
                                                             RULES OF THE SIXTH CIRCUIT
                                                             Deborah S. Hunt, Clerk


   Issued: June 25, 2020
                                                             ___________________________________
